*869normal care for the child was provided for in his attendance at school, etc., none of which is hereby disturbed, and pending a final hearing, temporary custody in the Commissioner of Social Services was a rational way of disposing of the matter. To award temporary custody pending the hearing only several weeks away, to friends of one of the parties was to unbalance the scale without any special needs of the child being shown. Under the circumstances, the Family Court Judge may wish to refer the hearing on this matter to another Judge. Concur—Markewich, J. P., Kupferman, Silver-man and Nunez, JJ.